Citation Nr: 0728965	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-35 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 2001 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking service connection for a right ankle 
disorder and a back disorder.  Specifically, he argues that 
his right ankle disorder was aggravated by the physical 
demands of his military service, and that his back disorder 
developed as a result of his right ankle disorder.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006).

A pre-existing disease or injury will be found to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to inservice treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

The veteran indicated that he had a pre-existing right ankle 
injury, and inservice radiographic examinations confirmed an 
old right ankle fracture.  Service medical records confirm 
numerous complaints of and treatment for right ankle pain 
during service.  A July 2002 Memorandum for Record from the 
Department of the Army recommended the veteran's separation 
from service due to erroneous enlistment for a pre-existing 
right ankle injury.  The Memorandum noted that radiographic 
evidence established an old avulsion fracture of the 
veteran's right medial malleolus, and that there was no 
objective evidence of any new injury to the right ankle while 
on active duty.  The Memorandum further noted that a review 
of the veteran's medical records and personal interviews with 
the veteran revealed that he had a significant inversion 
injury to his right ankle in high school.  The veteran stated 
that he never sought medical treatment for the injury, but it 
became a recurrent problem and caused frequent periods of 
disability.  The injury prevented the veteran from conducting 
most physical training and made him "mission incapable in 
any MOS."  The Memorandum stated that the veteran agreed 
that his right ankle injury was a recurrent problem and 
existed prior to active duty service, and that the veteran 
waived the option of referral to the Medical Evaluation 
Board.

An August 2003 post-service treatment letter from the 
veteran's treating physician indicated that the veteran 
underwent right ankle surgery in January 2002 due to an 
inservice right ankle injury, and that the veteran will have 
chronic soft tissue derangement of the right ankle secondary 
to his injuries and subsequent surgeries.  As the letter did 
not indicate that the claims folder was reviewed by the 
treating physician, and the opinion did not discuss to what 
extent the veteran's pre-existing right ankle injury was 
aggravated by service, the Board believes that a VA 
examination should be conducted.

Accordingly, the case is remanded for the following action:

1. The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his right ankle 
disorder and back disorder since 
September 2002.  The RO must then obtain 
copies of the related medical records 
that are not already in the claims file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  The RO must have the veteran undergo 
the appropriate VA examination to 
determine the current existence and 
etiology of any current right ankle 
disorder.  The claims folder must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail. Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must state 
whether any right ankle disability pre-
existed the veteran's military service.  
If the examiner concludes from the 
medical records that any current right 
ankle disorder pre-existed service, the 
examiner must specifically opine 
regarding (a) whether the complaints and 
clinical findings documented in the 
veteran's service medical records 
reflected an increase in the severity of 
a pre-existing underlying disorder, or 
(b) whether the complaints and clinical 
findings documented in the service 
medical records represented a flare-up of 
symptoms of a pre-existing disease, which 
subsequently resolved without a permanent 
increase in disability.  If it is 
concluded that there was an increase in 
the severity of an underlying disorder 
during service, the examiner must state 
whether the increase in the disability 
was due to the natural progress of the 
condition and, if so, the examiner must 
explain the course of "natural 
progress" of the disability at issue.  
If the examiner concludes that the 
veteran did not have a right ankle 
disorder that pre-existed service, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran has a current right 
ankle disorder that is related to active 
service.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report to the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The RO must then review and re-
adjudicate the veteran's claim for 
entitlement to service connection for a 
right ankle disorder and a back disorder.  
If any issue on appeal remains denied, 
the RO must provide the veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to the Board for appellate 
review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



